 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 272 
Western Great Lakes Pilots Association 
and Interna-tional Longsho
remen™s Associatio
n Local 2000, 
Great Lakes District Council-Atlantic Coast Dis-
trict.  Case 18ŒCAŒ15976Œ1 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On May 15, 2002, Administrative Law Judge William 
J. Pannier III issued the atta
ched decision.  The Respon-
dent filed exceptions and a supporting brief, and the 
General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order as modified.
3ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Western 
Great Lakes Pilots Association, Superior, Wisconsin, its 
officers, agents, successors, and assigns, shall take the 

action set forth in the Order as modified. 
 CHAIRMAN BATTISTA
, concurring. 
In adopting the judge™s 8(a)(5) finding, I am somewhat 
sympathetic to the Respondent™s argument that the Un-

ion™s active support for the unified pilot management 

proposal constituted a disabling conflict of interest on the 
Union™s part which justified the Respondent™s suspension 
of bargaining.  As the judge found, the proposal would 
have ﬁput [the Respondent] out of businessﬂ if the United 
States Coast Guard adopted and implemented it.  How-

ever, I agree with the judge 
that, under the circumstances 
presented here, the Respondent failed to meet the 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 In the final sentence of the ﬁDiscussionﬂ section of the judge™s de-
cision, the judge expressed the view
 that, throughout this proceeding, 
the Respondent™s ﬁentire course of 
conduct seem[ed] aimed at frustrat-
ing further regulatory reformﬂ by the Coast Guard.  We do not rely on 
the judge™s remarks in this sentence as they are unnecessary to the 
finding of the violation found herein. 
3 In accord with 
Excel Container, Inc.
, 325 NLRB 17 (1997), the 
correct date in sec. 2(b) of the j
udge™s recommended Order is March 7, 
2001, not October 13, 2000. 
ﬁheavyﬂ burden of proving that the Union™s support for 
that proposal created the kind of conflict of interest that 
posed a ﬁclear and present dangerﬂ of interfering with the 
parties™ collective-bargaining process.  
CMT, Inc., 333 
NLRB 1307 (2001); 
Alanis Airport Services
, 316 NLRB 
1233 (1995).  In reaching this
 conclusion, I rely particu-larly on the fact that implementation of the unified pro-

posal could not be accomplished by the Union itself.  
Rather, implementation could only be accomplished by 
the Coast Guard, following institution of notice-and-
comment rulemaking in accord with Federal regulatory 
procedures.  That did not occur here.  Indeed, at the time 
of the hearing, th
e Coast Guard was neither actively con-
sidering the unified proposal nor indicating any future 

intent to do so.  Accordingly, as in 
Alanis Airport Ser-

vices, 316 NLRB at 1234, I find that it would be ﬁprema-
tureﬂ to consider whether there was a clear and present 
danger of a disabling conflict of interest on the part of 

the Union. 
In addition, the Union™s 
aim
 was not to put the Re-
spondent out of business.  Although adoption and im-

plementation of the unified 
proposal by the Coast Guard 
would result in the Respondent™s dissolution, this was an 

ancillary effect of the proposal; it was not the objective.  

The proposal was made in re
sponse to the Coast Guard™s 
solicitation of ideas for improving pilotage services 

throughout the 
entire
 ﬁSt. Lawrence Seaway-Great Lakes 
System.ﬂ  The purpose of the proposal was to ﬁcorrect 
the problems that currently exist in the areas of safety, 
reliability and efficiencyﬂ and thereby ﬁpromote the St. 
Lawrence Seaway-Great Lakes Waterway as a viable 
shipping alternative and upgr
ade the professional status 
of the marine pilot within that system.ﬂ  Thus, the unified 

proposal is not directed at the Respondent, which ser-
vices only one of the three 
districts within the system, 
but sought reform of pilotage services throughout the 
entire
 system. 
Finally, the Union™s position is not contrary to the 
process of collective bargaining.  The collective-

bargaining process would be aimed at setting terms and 
conditions of employment for the Respondent™s unit em-

ployees.  By contrast, the proposal is aimed at changing 
the nature of pilotage services throughout the Seaway-
Waterway system.  Thus, good-faith bargaining can oc-

cur, even while the Union seeks a change in that system.  
         341 NLRB No. 36 
 WESTERN GREAT LAKES PILOTS ASSN
. 273
Timothy B. Kohls
, for the General Counsel.
 Michael J. Moberg (Briggs & Morgan, P.A
.), of Minneapolis, 
Minnesota, and
 Robert E. Day (Williams, Mullen, Clark & 
Dobbins), 
of Detroit, Michigan, for the Respondent. 
George H. Faulkner (Faulkner
, Muskovitz & Phillips, LLP), 
of Cleveland, Ohio, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE WILLIAM J. PANNIER
 III, Administrative Law Judge.  I heard 
this case in Duluth, Minnesota, on October 24, 2001.
1  On July 
31, the Regional Director for Region 18 of the National Labor 
Relations Board (the Board) issued a complaint and notice of 

hearing, based on an unfair labor practice charge filed on April 
13, alleging violations of Sectio
n 8(a)(1) and (5) of the National 
Labor Relations Act (the Act).  
All parties have been afforded 
full opportunity to appear, to introduce evidence, to examine 
and cross-examine witnesses, and 
to file briefs.  Based on the 
entire record, on the briefs that have been filed, and on my 

observation of the demeanor of the witnesses, I make the fol-
lowing findings of fact 
and conclusions of law. 
I.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Introduction 
This case presents an alleged unlawful refusal to continue 
bargainingŠactually, a suspension of further bargainingŠwith 

an incumbent bargaining agent.  That is admitted.  In defense, 
however, it is argued that refusal to continue bargaining, or 
suspension of further bargaining, has been justified by a con-
flict of interest on the part of that bargaining agentŠa conflict 
that could inherently jeopardiz
e continued good-faith collective 
bargaining, under the doctrine enunciated in 
Bausch & Lomb 
Optical Co.
, 108 NLRB 1555 (1954).  That defense requires 
more than passing understanding of pilotage on the Great 

Lakes-St. Lawrence Seaway 
System, under the Great Lakes 
Pilotage Act of 1960, 46 U.
S.C. Section 9101, et seq. 
As revealed by even a momentary glance at a map of North 
America, the Great Lakes and St. Lawrence River are bordered 

by Canada and the United States 
of America.  In consequence, 
both countries regulate shipping on those bodies of water.  One 

aspect of such regulation is p
ilotage of ocean-going vessels. 
In general, pilots are persons who, based on knowledge of 
local waters and experience na
vigating on them, have been 
certified by one or the other country, maybe both, to direct 

navigation of ocean-going vessels
 on the Great Lakes-St. Law-
rence Seaway System.  A pilot is required to board every such 

vessel whenever it enters that system, directing its navigation 
until the vessel reaches anchorage or dock.  Conversely, a pilot 
is required whenever vessels make return trips, from anchorage 
or dock until leaving that system. 
For the United States, regulation of pilotage is the responsi-
bility of the Office of Great Lake
s Pilotage, an arm of the Coast 
Guard, under the Department of Transportation.  That office is 

headed by an admiral, the Assistant Commandant for Marine 
Safety and Environmental Protecti
on, according to Vol. 65, No. 
250 of the Federal Register fo
r Thursday, December 28, 2000, a 
                                                          
 1 Unless stated otherwise, all dates occurred during 2001. 
document of which more will be said 
post.  That position was 
occupied by an officer identified in the record only as Admiral 

North until he retired, estimated 
to have occurred during May.  
His successor is Admiral Paul Plut
a.  Reporting to the assistant 
commandant is Jeff High, title un
specified.  Reporting to High 
is Director of Pilotage Frank Flyntz.  Both of the latter are civil-

ian appointments.  Reporting to Fl
yntz is Jeff Bennett, title also 
unspecified.  According to the above-mentioned Federal Regis-

ter, Tom Lawler is chief economis
t, Office of Great Lakes Pilo-tage.  All of these officials 
are mentioned during testimony 
about events which occurred during the winter and spring. 
As might be expected, there ar
e various organizations with 
interests in shipping on the Great Lakes-St. Lawrence Seaway 
System.  For example, seemingly every port on, at least, the 
Great Lakes has its own organization, such as the Duluth Sea-
way Port Authority.  Its executive director is Davis Helberg.  
Twelve of the United States po
rts, including those at Duluth 
and at Superior, Wisconsin, are 
members of an industry asso-
ciation, American Great Lakes Ports.  Its executive director is 
Steven A. Fisher.  In addition, though unnamed and not de-
scribed with any particularity, apparently there is an association 
of shippers who utilize the Gr
eat Lakes-St. Lawrence Seaway 
System. 
As already pointed out, the Office of Great Lakes Pilotage 
regulates pilots on that system for the United States.  That of-

fice is free to make certain pilotage changes.  For example, it 
can decertify one of the below-
mentioned pilots™ associations 
and replace it with another.  It can also certify individual pilots 

to operate in competition with an association.  But, it can only 
make such changes within the overall framework of a pilotage 
structure already established pu
rsuant to the above-mentioned 
Great Lakes Pilotage Act of 1960.  Such changes in the overall 

framework can only be made pursuant to what has been re-
ferred to as ﬁnotice-and-comment rulemaking.ﬂ  
Barnhart v. Walton, 535 U.S. 212, 222 (2002).  Initiation of that procedure 
in late 2000 has given rise to the dispute involved here. 
For pilotage, at least, the Great Lakes-St. Lawrence Seaway 
System is divided into three districts.  District 1 embraces the 

St. Lawrence River and Lake Ontario.  Lake Erie and the De-
troit and St. Claire Rivers comprise District 2.  The remaining 
three lakesŠMichigan, Huron, and 
SuperiorŠare in District 3.  
Separate associations of pilots exist and have been certified to 
provide pilotage in each separate district.  Two of those asso-
ciations, one of which is the a
ssociation for District 3, supply 
the pilots for ocean-going vessels operating on the waters of 

each respective district.  Each of those two associations handles 
its own dispatching of pilots and 
billing for their services.  Ac-
cording to the Office of Great Lakes Pilotage ﬁ
CONCEPT PAPERS
,ﬂ of which much more will be said in succeeding sub-
sections, the third ﬁassociation pays the Canadians for dis-

patch.ﬂ  No one of those three associations confronts any pilo-
tage competition from any other association though, as will be 
seen, the Coast Guard did make some effort during 2000 to 
certify a competing association for District 1, a district in which 
considerable complaining has arisen. 
As mentioned above, the Office 
of Great Lakes Pilotage can 
decertify an association of pilots.  That occurred for District 3 
during 1992.  As a result, Re
spondent, Western Great Lakes 
Pilots Association, came to be certified as the association for 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 274 
pilotage in District 3.  Responde
nt admits the allegation that, at 
all material times, it has been a 
Wisconsin partnership, with an 
office and place of business in Superior, engaged in providing 
pilotage services for vessels on 
Lake Superior.  More specifi-
cally, it is ﬁa limited liability partnership,ﬂ according to its 

president, Donald Carl Willecke, 
of ﬁeighteen partners at this 
time,ﬂ all of whom are captains and pilots, not only for vessels 

on Lake Superior, but for all three lakes within District 3.
2  Five of them serve on Responde
nt™s board of supervisors: 
President Willecke, First Vice President Edward Charles Har-
ris, Second Vice President Glen Pahel, Secretary John 
Swartout, and Treasurer Andy Sciullo.  Only Willecke and 
Harris appeared as witnesses.  For the most part, they were the 
only board members involved in the events which have led to 
issuance of the complaint, though each of those five captains 
are alleged and admitted to have been statutory supervisors and 
agents of Respondent at all material times.  In fact, no one con-tends that any one of the 18 part
ners is, or has been, an em-ployee within the meaning of Section 2(3) of the Act. 
Since 1992 Respondent has continuously supplied pilotage 
services for District 3.  In addition to its Superior office it oper-
ates an office in DeTour Village, Michigan and has a 
driver/dispatcher in Indiana who provides below-described 
services in the Chicago, Illinois, area. 
During 1998 Respondent recognized the Union, International 
Longshoremen™s Association Local
 2000, Great Lakes District 
Council-Atlantic Coast District, an admitted statutory labor 

organization, as the exclusive collective-bargaining representa-
tive of all employees in an appropriate bargaining unit of full-
time seasonal and nonseasonal nonpilot employees employed 
by Respondent; excluding guards, 
supervisors, and managers.  
That unit includes Respondent™s
 comptrollerŠsometimes re-
ferred to in testimony as offi
ce manager-comptrollerŠclerical 
assistant, head and assistant dispatchers, and dispatcher/driver.  
Obviously, none of those employees
 are pilots.  Collectively, 
they are responsible for the dispatching and billing functions 
involved in Respondent™s pilotage operations. 
Most of those employees work 
at or out of Respondent™s Su-
perior office.  One or more of the dispatchers work at or out of 
the DeTour Village office.  The driver/dispatcher, an Indiana 
resident, dispatches for the Chica
go area.  In addition, he drives 
pilots between docks and hotels, 
railroad stations and airports, 
depending on the particular situation, in the Chicago area. 
Respondent™s recognition of the Union was embodied in a 
collective-bargaining contract, by its terms effective from Janu-
ary 1, 1998, through and including December 31, 2000.  During 
September of 2000 the parties began negotiating for a succes-
sive contract.  Three or four
 more negotiating sessions during 
2000 did not generate agreement. 
 The last negotiating session 
occurred on December 8, 2000.  Respondent's negotiating team 
                                                          
 2 Respondent admits the allegation that, at all material times, it has 
been engaged in commerce within the meaning of Sec. 2(2), (6), and 
(7) of the Act, based on the also-adm
itted allegations that, in the course 
of conducting its above-described 
business operations during calendar 
year 2000, it received gross revenues 
in excess of $5 million from sales 
or performance of its services a
nd, during that same calendar year, 
received gross revenues in excess of
 $50,000 directly from customers 
outside the State of Wisconsin, for 
sales or performance of services. 
was headed by Co-counsel Day, accompanied by President 
Willecke and First Vice President Harris.  Negotiating for the 
Union were its vice president of the Great Lakes William 
Yockey, also a captain, and two employees of Respondent: 
Janice Halverson and Randy Senich.  Senich was then Respon-
dent™s chief dispatcher.  Halverson was then its controller.  She 
is the wife of one of Respondent™s partner-captains, Paul 
Halverson. As it turned out, the December 8, 2000, negotiating session 
would be the last such session. 
 No further bargaining was con-
ducted thereafter by the parties.  From December 28, 2000, 

through the following February events occurred which arose as 
a result of the Office of Great Lakes Pilotage™s institution of 
notice-and-comment rulemaking, in the Federal Register of 
December 28, 2000, to possibly change the pilotage framework 
on the Great Lakes-St. Lawrence Seaway System.  Those mat-
ters are discussed in greater detail in subsection B below.  At 
this point, the significant facts are that the above-mentioned 
concept papers were a major topic 
of discussion at that Office™s 
annual meeting, conducted on January 30.  Between December 

28, 2000, and January 30, Halvers
on formulated an alternative proposal.  It has come to be referred to as the unified pilot man-

agement proposal.  Essentially, it
 would substitute a single ﬁnot 
for profit organization,ﬂ for the 
existing three-district, three-
association pilotage framework for the entire system.  Were her 
proposal to be adopted, no one contests, Respondent would be 
put out of business.  The Un
ion has supported her proposal.  
But, there is no evidence that it had promoted her formulation 

of it. 
For purposes of this proceeding, her proposal, and ensuing 
meetings concerning it, had tw
o consequences.  First, by 
memorandum dated February 7, 
Respondent™s board of super-
visors notified Chief Dispatcher Senich that he was ﬁbeing 
reclassified from Chief Dispatcher to assistant dispatcher,ﬂ 
because of earlier ﬁabusiveﬂ and ﬁvulgarﬂ threats he had made 
to contract-pilot Captain Paul Jo
aquin.  Then, during the Winter 
meeting of Respondent™s pilots on February 24, the partners 
voted to discharge Halverson, if she was unwilling to resign.  
No dispute that the Board™s de
cision was made solely because 
of the unified pilot management proposal which Halverson had 
formulated and, as discussed in 
subsection C below, distributed.  
Thus, Willecke testified that he had told her, ﬁI think it™s best 

for the association and for you based on your support of this 
proposal to put us out of business you resign.ﬂ  When she de-
clined to do so, she was fired. 
The General Counsel does not allege that the Act had been 
violated by either Senich™s, in effect, demotion, nor by 
Halverson™s discharge.  As might be expected, however, the 
Union took umbrage with the fact that one of its two employee-
negotiators had been demoted and the other fired.  It filed 
grievances concerning both personne
l actions.  As will be seen in subsection D below, both the demotion and the discharge 

became subjects of telephone conversations involving Yockey, 
on March 1 with Harris and on March 7 with Willecke.  During 
both conversations Yockey made
 remarks which, contends 
Respondent, fortified its decision 
to take action on March 7, in 
connection with further bargaining with the Union. 
By letter dated March 7, Res
pondent™s co-counsel and head 
negotiator notified the Union™s president, John Baker, that 
  WESTERN GREAT LAKES PILOTS ASSN
. 275
ﬁthere is a conflict of interestﬂ on the part of the Union, arising 
from its support for Halverson™s proposal, ﬁsupplanting [Re-
spondent] with a new entity,ﬂ thereby occasioning ﬁlittle doubt 
that success in bargaining is remote and any significant delays, 
disruptions, labor disputes and any cost increases enhance and 
promote the Halverson proposal at the expense ofﬂ Respondent 
and all of its employees.  Accordingly, the letter continues, 

Respondent ﬁis unable to continue bargaining until the [U]nion 
as duly designated 9(a) representative . . . decides whether to 
abandon the unit, disclaim representation, and/or propose a 
completely satisfactory resolution which includes total and 
complete disavowal of any participation in the Halverson pro-
posal or any successor solution akin
 to [that] proposal,ﬂ and, as 
well, removal ﬁfrom the bargaini
ng table and its processﬂ of 
Yockey and Halverson. 
By letter to Day, dated March 29, Baker replied, inter alia, 
that ﬁif you are willing to commit to good faith bargaining, as 
well as recission of the unlaw
ful actions taken against our 
members, I would be more than willing to speak with you.ﬂ  

Day responded to that offer by letter dated April 5.  Among 
other things, he stated in his letter that, ﬁYour letter does not offer sufficient corrective action. 
 In other words, we believe 
the bargaining process remains tainted and we do not see how 

the [Union] can carry water on both shoulders, it is hard enough 
on just one.ﬂ 
In fact, as discussed further 
in subsection C below, the uni-
fied pilot management proposal 
remained a viable subject for 
discussion throughout the Summer.  As will be seen, however, 

while Halverson and the Union continued to support and advo-
cate it, the real effort to persuade the Office of Great Lakes 
Pilotage to initiate notice-and-comment rulemaking, concerning 
the unified pilot management proposal, seems to have come 
from American Great Lakes Ports, more specifically from its 
Executive Director Fisher. 
In that connection, Willecke was asked if it was his ﬁunder-
standing as to whether under federal law the Coast Guard can 

get involved or exercise its auth
ority when there is a maritime 
labor controversy?ﬂ  He answer
ed, ﬁIt™s my understanding that 
they cannot.ﬂ  Asked, then, wh
at his ﬁundersta
ndingﬂ was based upon, Willecke answered, ﬁMy understanding is that the Coast 

Guard has told me, Mark Ruge 
[a Washington, D.C. attorney, 
whom Willecke characterized as
 ﬁa lobbyistﬂ] has told me, 
both, that it is Coast Guard policy 
that they cannot take sides in 
a labor dispute.ﬂ  No evidence was presented to refute that tes-

timony by Willecke.  In conseque
nce, so long as the unified 
pilot management proposal could be portrayed, at least, as in-

volving a labor dispute, then the Coast Guard™s Office of Great 
Lakes Pilotage could be barred 
from taking any further action 
concerning that proposal, such as initiating notice-and-
comment rulemaking.  Indeed, Willecke acknowledgedŠﬁYes, 
I didﬂŠduring 2001 having sent a letter to Commandant Admi-ral Loy of the Coast Guard, 
ﬁespousing [Respondent™s] position 
that if the Coast Guard exercised its authority to engage in a 

notice of proposed rule making about this new management proposal for the pilotage that the Coast Guard would be in vio-

lation of federal law[.]ﬂ  In fact, despite the urging of American 
Great Lakes Ports, the Coast Gu
ard has not initiated notice-and-comment rulemaking concerning 
the unified pilot management 
proposal. The General Counsel alleges that, by refusing to continue 
negotiating with the Union, Res
pondent failed and refused to 
bargain in good faith, in violation of Section 8(a)(5) and (1) of 

the Act.  Not so, argues Respondent.  Pointing to the unified 
pilot management proposal, its impact on Respondent™s busi-
ness, and the Union™s support and advocacy for its adoption, 
Respondent contends that it is the Union which has engaged in 
conduct which undermines the bargaining process contem-

plated by the Act, since that conduct gives rise to a conflict of 
interest, creating a clear and present danger to the bargaining 
process and, in addition, a breach of the Union™s duty of fair 
representation owed to employees of Respondent for whom the 
Union is supposed to be the bargaining representative.  There-
fore, Respondent was, and is, ﬁpri
vileged in its refusal to meet 
so long as the [U]nion and its agents possess clear conflicts of 
interestﬂ which ﬁobstruct and frustrate any possibility of mean-
ingful bargaining,ﬂ its argument concludes. 
For the reasons set forth in Section II, I conclude that Re-
spondent™s refusal to continue
 meeting with the Union does 
violate Section 8(a)(5) and (1) of the Act.  That ultimate con-

clusion is based upon the penultimate conclusions that advo-
cacy of regulatory reform does not create a 
per se
 conflict of 
interest, such that bargaining can be discontinued, and that 

there has been no showing here that the Union had been advo-
cating the unified pilot manageme
nt proposal as a vehicle for 
putting Respondent out of of business. 
B.  Pilotage Problems Leading to Proposals for Change 
Not everyone was satisfied with the three-district, three-
association pilotage system on the Great Lakes-St. Lawrence 

Seaway System.  Halverson testif
ied that ﬁthere had been per-
nicious problems in pilotage and . . . a lot of people were inter-

ested in seeing change.ﬂ  Since 1997 or 1998 the Office of 
Great Lakes Pilotage had conduct
ed an annual meeting to dis-
cuss pilotage issues.  Yockey testified that dissatisfaction ﬂ had 

reached a point that, by the January 30, 2001, meeting ﬁthe port 
community would not attend.  They had little confidence in the 
pilots and they had little confidence in the Coast Guard™s ability 
to straighten out the problems,ﬂ 
so the ports simply ﬁboycottedﬂ 
that meeting. 
Not only was the foregoing testimony by Halverson and 
Yockey uncontradicted, but Duluth Seaway Port Authority 

Executive Director HelbergŠa witness seemingly neutral to the 
dispute in the instant proceeding
 and, further, a witness called 
by RespondentŠgave testimony tending to corroborate that of 

Halverson and Yockey about di
ssatisfaction.  ﬁPilotage has 
been a major issue for many, many years,ﬂ testified Helberg, 

and ﬁhas been one that American Great Lakes Ports has been 
considering and concerned about for several years,ﬂ so Ameri-
can Great Lakes Ports has been
 ﬁadvanc[ing] or advocat[ing] 
changes in existing regulation or
 in some cases new regulation 
or legislation to make the system more efficient and more com-
petitive.ﬂ  So far as the record discloses, neither Halverson, 
Yockey or any official of the Union had been involved in any 
such proposed changes prior to 2001. 
The record is not left with Helberg™s above-quoted, some-
what generalized description of 
complaints about pilotage on 
the Great Lakes-St. Lawrence Seaway System.  There is no 

evidence of any particular complaints about pilotage in District 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 276 
3, nor about Respondent.  However, Helberg testified to ﬁde-
lays in . . . District 1, and ma
ny problems associated with pilo-
tage operations in that district.ﬂ  That testimony by Helberg 

tends to corroborate Yockey™s 
more-particularized testimony 
that District 1 pilots ﬁhad been delaying ships there for several 

different reasons, one of them being that if they spent too much 
bridge time that they wanted to be relieved at the Iroquois lock, 
and if there wasn™t a relief there then they wouldn™t take the 
assignment,ﬂ with the result that ﬁmany ships were delayed.ﬂ  
Beyond delays, testified Yockey, the Port of Cleveland had 
ﬁlost ships that were diverted . . . two of them specifically that 
were coming to Cleveland were diverted to Philadelphia.ﬂ  
Such a situation hardly furthered the objective of ﬁprotect[ing] 
existing water borne [sic] commerceﬂ and ﬁgenerat[ing] new 
water borne [sic] commerce,ﬂ which Helberg testified were ﬁthe 
two mandatesﬂ of American Great Lakes Ports. 
Despite that organization™s abov
e-mentioned feeling that the 
Coast Guard had been failing to take corrective action, the Of-
fice of Great Lakes Pilotage did initiate efforts to achieve cor-
rection.  At its 1999 annual meeting it introduced the concept 
papers, mentioned in subsection 
A above, for consideration by 
those in attendance.  The first one suggested that all three dis-
tricts ﬁuse one dispatch service,ﬂ which would ﬁdecrease re-

dundancy [and] cut pilot associa
tion expenses with no reduc-
tion in pilotage service. . . .ﬂ  
Of course, it could also serve as 
one correction for lack of alternative pilots, whenever some 
current district™s pilots would not accept particular assignments, 
through dispatch of a pilot from what is now a separate associa-
tion. The second concept paper suggested ﬁestablishment of a sin-
gle pilot™s association [which] would not only achieve econo-
mies of scale associated with billing and dispatch . . . [but] 
would also produce savings associated with the cost of the 
rental and maintenance of office space and utilities.ﬂ  Again, 
that solution would also enlarge the overall pool of pilots from 
which assignments could be made.  The third concept paper 

suggested that all districts ﬁuse one billing service,ﬂ thereby 
reducing ﬁredundancyﬂ and ﬁpilot association expenses,ﬂ but 

ﬁwith no loss of service.ﬂ 
Those same concept papers were once again circulated and 
discussed during the Office of 
Great Lakes Pilotage™s early 
2000 annual meeting.  To that po
int, apparently, no effort had 
been made to initiate notice-
and-comment rulemaking concern-
ing any of the concept papers™ s
uggestions.  That is, there is no evidence that notice-and-comment rulemaking had been initi-

ated, regarding any of the concept papers, through November of 
2000.  That would change by the end of the following month. 
As mentioned in subsection A above, in the Federal Register 
for December 28, 2000, the Department of Transportation, 
Coast Guard Office of Great Lakes Pilotage published notice of 
meeting on January 30, the date of its annual meeting for 2001, 
and requested comment regarding ﬁoptions for improving the 
safety, reliability, and efficiency of the Great Lakes Pilotage 
system.ﬂ  Session II of that meeting, states the Federal Register, 
would be devoted to, ﬁPresentation and discussion of 
Concept 
Papers on centralized dispatch, centralized billing, and the 
possible advantages and disadvantages of combining the exist-
ing three pilotage Districts into one District or one Pilots™ As-
sociation.ﬂ  As pointed out in the immediately preceding para-
graph, so far as the evidence shows, this had been the first time 

that notice-and-comment rulema
king had been initiated con-
cerning the concept papers.  There is no evidence whatsoever 

that Halverson, Yockey or any 
other official of the Union had 
advocated that notice-and-commen
t rulemaking be initiated.  
Nor is there any evidence that any one of them had been con-
sulted, or advanced any position, about initiating rulemaking on 
December 28, 2000. 
The concept papers were discussed during the January 30 
annual meeting.  Willecke testified that, as a result of those 
discussions, he formed the opinion that the concept papers 
ﬁwere just going to basically di
e a death and go away,ﬂ and, ﬁso 
I never really considered them a real big threatﬂ to Respon-
dent™s continued existence, in light of what had been said dur-
ing the January 30 meeting.  Yet, 
in the end, he never gave any 
unaided particularized testimony concerning what had been 
said, during the meeting, that le
d him to assertedly formulate 
such an opinion. 
During surrebuttal Willecke was asked, ﬁAnd do you re-
member testifying previously that [Office of Great Lakes Pilo-
tage Chief Economist Lawler] ha
d talked about what kind of 
managers you men were and 
that as far as he was concerned 
the concept papers were not
 necessary at present?ﬂ  (Emphasis 
supplied.)  To that ﬁsuggestiveﬂ question, see Advisory Com-

mittee™s Note to Fed. R. Evid. Rule 611, Willecke answered, 
not surprisingly, ﬁYes.ﬂ  His answer was not surprising because 
it seemed that, as he
 testified about the unified pilot manage-
ment proposal, he was attempting to portray that proposal as 

having revived what, by the time 
of its formulation and circula-
tion, had become a dormant issue: the issue of pilotage reform. 
Yet, when Willecke™s earlier testimony is examined, none of 
it shows that Lawler had supposedly said during the January 30 

meeting that ﬁthe concept pape
rs were not necessary at pre-
sent[.]ﬂ  The remark that Willecke did attribute to Lawler, when 

testifying during Respondent™s case-in-chief, was that he had 
ﬁbasically congratulated the pilots for doing such a good job 

because they had revised . . . the savings numbers, this last 
year, and said that we had done such a good job and become so 
efficient that the savings isn™t really what they had figured it 
would have been when they first proposed these
.ﬂ  (Emphasis 
supplied.)  Now, such a comment is a far cry from Lawler hav-
ing supposedly said that the conc
ept papers ﬁwere not necessary 
at present[.]ﬂ  That savings woul
d not be as great, is not tanta-
mount to saying that additional savings could not still be 
achieved by implementing one or more of the concept papers™ 
suggestions.  Moreover, it is so
mewhat inherently implausible 
to accept, as fact, that a relatively lower-level agency official, 

such as a chief economist, w
ould be voicing a firm opinion 
about abandoning proposed courses of corrective action, after 

they had already become a subject of notice-and-comment 
rulemaking.  That is, there is no evidence that Lawler had been 
in a position to speak for the Coast Guard and its Office of 
Great Lakes Pilotage about a 
corrective action for relatively 
longstanding problems, ones which had led the ports to aban-
don the very meeting during whic
h Lawler had supposed made 
the suggested remarks attributed to him during surrebuttal. 
At no point during his nonsuggest
ed, narrative account, dur-
ing Respondent™s case-in-chief, did Willecke claim that Lawler 

had said that the concept papers
 were no longer necessary.  No 
  WESTERN GREAT LAKES PILOTS ASSN
. 277
other witness attributed such a purported remark to Lawler.  
Problems in District 1 had led 
to longstanding complaints about 
pilotage on the Great Lakes-St. Lawrence Seaway System.  

Notice-and-comment rulemaking had been instituted.  Against 
that background, it seems somewhat cavalier for a lower-
ranking official to abruptly announce abandonment of proposed 
courses of action that, approximately one month earlier, his 
agency had considered important to submit for public comment 
and consideration.  That is, su
ch a supposed flip-flop is inher-
ently implausible.  On the othe
r hand, should Willecke be able 
to convincingly portray the concep
t papers as concepts that the 
Coast Guard felt should ﬁjust basically die a death and go 
awayﬂ as of January 30, then Respondent™s positionŠthat the 
unified pilot management proposal did not propose corrective 
action for viable pilotage problem
s, but only were motivated by 
intent to put Respondent out of businessŠwould be strength-
ened, accordingly.  In fact, that uncorroborated portrayal by 
him, one which is simply not consistent with the evidence re-
garding surrounding events, was not advanced convincingly. 
C.  Halverson™s Proposal 
and Post-January 30 Events 
In contrast, Halverson did provi
de convincing testimony re-
garding her reasons for having formulated and circulated the 
unified pilot management proposa
l.  As already pointed out, 
there can be no question that, if
 adopted, that proposal would 
effectively put Respondent out of business.  She denied ex-
pressly that her ﬁnot for profit organizationﬂ substitute, for the 
existing three-district, three-association system, had been moti-
vated by an intention to elimin
ate Respondent as an association 
and as an employer.  Rather, sh
e testified that, based upon what had been occurring in District 1 and upon what she had read in 
the Federal Register for December 28, 2000, ﬁI was concerned 
that if we didn™t have a proposal in place that I felt protected 
the pilots that the Coast Guard may take some arbitrary type of 
action that would . . . not be in th
eir best interest or not be what 
I think they would have wanted.ﬂ  Of course, one purpose of 

notice-and-comment rulemaking is to allow members of the 
public, of which Halverson is one,
 to make suggestions, so that more thorough consideration is given when rules are formu-

lated or revised.  Beyond that, 
Halverson has an interest more specific than simply that of one of many citizens.  Her husband 

is a pilot and would be affected by any action, which the Coast 
Guard might take. 
In addition, there is no evidence 
that the Union, or any of its 
officials, put Halverson up to formulating her unified pilot 
management proposal.  To be sure, as she was doing so, she did 
confer with Baker and Yockey.  Yet, she testified that she had 
also conferred with a number of 
officials of other organizations: 
Helen Brohel from the shipping associations, Fisher of Ameri-

can Great Lakes Pilots, and various District 2 and 3 pilots, such 
as Captain Phil Knetchel, District 2 president.  Interestingly, 
she never claimed to have confe
rred with anyone from District 
1, the source of most complain
ts about Great Lakes-St. Law-rence Seaway System pilotage.  
Obviously, her failure to do so 
was consistent with avoiding those who were creating prob-lems, while trying to formulate an alternative that would effec-
tively address those problems. 
She finalized her proposal as she and her husband drove 
from Duluth to Cleveland, for the Office of Great Lakes Pilo-
tage™s annual meeting 
on January 30.  After having done so, she 
faxed a copy to Helberg of Duluth Seaway Port Authority, gave 
a copy to Yockey as they drove through Jackson, Michigan, 
and gave copies to Captain Knet
chel before arriving in Cleve-
land.  Once in Cleveland, she 
gave copies to several people, 
including Baker.  He, in turn, distributed copies to Brohel and 
to St. Lawrence Seaway Development Corporation Director 
Albert Jaquiz.  Following the 
January 30 meeting, Halverson 
testified that she had ﬁdistributed [copies] to anyone who 

wanted a copyﬂ of her proposal. 
Significantly, neither Halverson 
nor any official of the Union 
gave a copy of the unified pilot management proposal to Wil-
lecke or any of Respondent™s ot
her limited partners.  On the 
other hand, neither is there evidence that she or the Union had 
submitted a copy of that proposal to the Office of Great Lakes 
Pilotage or, generally, to any Coast Guard official.  In short, 
there is no evidence that Halverson or the Union had actually 
participated in the comment 
portion of notice-and-comment rulemaking.  In that respect, the best that can be said is that, as 

he acknowledged, Yockey had advo
cated ﬁparts ofﬂ the unified 
pilot management proposal during the January 30 annual meet-
ing.  But, there is no evidence that he had actually submitted 
the entire proposal to the Office of Great Lakes Pilotage, nor 
otherwise to the Coast Guard.  
That seems to have been done 
by American Great Lakes Ports Executive Director Fisher. 
From the evidence presented, it seems to have been Fisher 
who arranged separate February 
meetings in Washington, D.C., 
with Congressman James Oberstar of Minnesota and some of 
his staff, with Congressman 
David Obey of Wisconsin and 
some of his staff, a
nd with Admiral North, Director of Pilotage 
Flyntz and Jeff High of the Coast Guard.  Halverson, Yockey 

and Baker attended those meetings.  But, there is no evidence 
that any one of them had played 
the slightest role in arranging 
for any of those three meetings 
to be conducted.  To the con-
trary, Helberg testified that the idea for the trip to Washington, 
D.C., and the three meetings there, had been that of Fisher. 
He and Fisher had ﬁdiscussed the subject [of the unified pilot 
management proposal] prior to . 
. . making the trip,ﬂ testified 
Helberg, and ﬁtried to arrange 
our schedules for a series of 
meetings regarding the pilotage
 proposal,ﬂ in particular ﬁbe-cause of delays in . . . District
 1, and many problems associated 
with pilotage  operations in that
 district and because of a con-
tinuing desire on the part of many of us to try to find ways to 
improve the competitiveness of the system and flow of ships 
absent delays as much as huma
nly possible we were advocating 
for a new system, a reorganization 
of the system.ﬂ  Thus, while 
Yockey testified that he ﬁmet with Steve Pfieffer, the port di-
rector Cleveland, Jimmy Hartung,ﬂ as well as with St. Law-
rence Development Corporation Director Jacquez, following 
the January 30 meeting, there is no evidence that he or any 
other Union official, nor Halverson, had been involved in ar-
ranging the February meetings w
ith two Congressmen and with the Office of Great Lakes Pilotage.  So far as the evidence 
shows Baker, Yockey and Halver
son had merely been persons 
asked to attend meetings arranged
 by officials of other entities, 
unrelated to the Union.  Obviously, during those meetings, they 
advocated implementation of Halverson™s proposal.  But, there 
is no evidence that any one of them had done so for no reason 

other than to put Respondent out of business. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 278 
They were not the only ones who journeyed to Washington, 
D.C. to make a pitch in connection with proposals for pilotage 
change on the Great Lakes-St. Lawrence Seaway System.  In 
opposition to any change, Willecke te
stified that, ﬁI believe it 
was the end of February,ﬂ heŠand apparently other pilots, 

based on his use of the pronoun ﬁweﬂŠmet with Congressman 
Oberstar, ﬁpeople from Congressman Obey™s office,ﬂ and ﬁwith 
Admiral North.ﬂ  As a result of
 those meetings, Willecke gave 
certain testimony that shoul
d not escape some notice. 
He claimed that he had become ﬁvery concerned,ﬂ when he 
had been told during those meetings ﬁthat the [Union] had 
come among other industry people to support this proposal and 
to push for the Coast Guard to put this proposal out for public 
comment as a notice of proposed rule making as the first step in 
its adoption.ﬂ  Now, there is truly no basis in the record for 
concluding that the addition of the Union™s support would 
somehow lead Congressional or Coast Guard officials to some-how accord greater weight to proposals for change, already 

being advocated by officials of
 organizations with their own interests in pilotage on the Great Lakes-St. Lawrence Seaway 

System.  And Willecke™s supposed
 concern was rendered even 
more suspect by his supporting explanation of an event ﬁa few 

years ago where the Coast Guard wanted to transfer oversight 
to pilotage . . . to the St. Lawrence Seaway Development Cor-
poration.ﬂ 
On that occasion, Willecke testified, there had been ﬁa notice 
of proposed rule making,ﬂ but ﬁthe pilots and many people on 
our sideﬂ concluded that ﬁvery legitimate comments against this 
transfer . . . were ignored.ﬂ  ﬁSo we knew that when there is a 
comment period they don™t necessari
ly have to take the number 
of comments or the substance of comments,ﬂ he further as-

serted.  Really?  Well, there is no evidence that any such pro-
posal, to transfer pilotage-overs
ight to the St. Lawrence Seaway 
Development Corporation, had 
been implement, even submit-
ted for notice-and-comment rulemaking.  Obviously, the Coast 
Guard had not agreed with whoever was advocating for such a 
change.  Equally obviously, 
Respondent, ﬁpilots and many 
people on [their] sideﬂ had prevailed in connection with that 
proposal.  So, that surely seems a poor precedent for an asser-
tion of concern about the course that might be followed in con-
nection with the unified pilot ma
nagement proposal.  Even had 
Willecke truly been concerned following his own Washington, 

D.C. meetings, the fact that the Union was one of a number of 
advocates for the unified pilo
t management proposal hardly 
shows that the Office of Great Lakes Pilotage would be some-

how disposed to jump through a hoop now raised by the Union.  
For the Coast Guard, so far as the record shows, the Union was 
only one of a number of advocates on one side of a particular 
proposal for pilotage reformŠreform that was already under 
active consideration, as evidenced by notice-and-comment 
rulemaking already undertaken on December 28, 2000.  No 
evidence shows that that proposal
™s acceptability would not be 
evaluated on its merits, rather than on the basis of who was 

advocating its adoption. 
One fact cannot be overlooked in
 connection with Willecke™s 
testimony regarding his meetings
 in Washington, D.C.  Wil-lecke testified that it was his ﬁunderstanding thatﬂ the Coast 

Guard cannot ﬁget involved or exercise its authority when there 
is a maritime labor controversy,ﬂ as pointed out in subsection B 
above.  During his meeting with 
Admiral North, he testified, 
ﬁthey were very concerned that the [Union] was supporting [the 
unified pilots management proposal] and the pilots were not 
supporting it so they really didn™t want to get involved in a 

dispute between the pilots and th
e labor organization.ﬂ  Perhaps 
consistent with that attitude
, and with Willecke™s correspon-
dence described in subsection 
A above, no notice-and-comment 
rulemaking has been undertaken by the Office of Great Lakes 

Pilotage concerning the unified
 pilot management proposal. 
As pointed out in that same
 subsection, American Great 
Lakes Ports has made an effort to
 force initiation of rulemaking 
procedures.  While Halverson and Yockey continued to advo-

cate the unified pilot management proposal as the year pro-
ceeded from spring through summer, it was American Great 
Lakes Ports which revised some
what Halverson™s proposal and 
initiated an August 1 meeting with Admiral Pluta, relatively 

newly-appointed Coast Guard Co
mmandant for Marine Safety 
and Environmental Protection A
ssistant Commandant.  Accord-ing to Helberg, that meeting had been intended to help Pluta 
ﬁunderstand and grasp the proposal and to answer his ques-
tions.ﬂ  ﬁSteve Fisher and my
self and Captain Yockeyﬂ had 
attended it, Helberg testified, 
as well as certain unnamed port 
directors.  Asked who had invited Yockey, Helberg answered, 
ﬁI presume it would have been Mr. Fisher,ﬂ and there is no 
evidence showing otherwise.  Certainly, there is no evidence 
that Yockey had promoted the m
eeting.  Moreover, during that 
meeting, there is no evidence that Yockey had made any greater 

contribution, in support of the unified pilot management pro-
posal, as revised by American Great Lakes Ports, than had 
Fisher, Helberg and the port directors in attendance. 
After that August 1 meeting Fisher prepared and submitted a 
letter to ﬁGreat Lakes/Seaway System Stakeholder[s],ﬂ dated 
August 17.  Attached to each letter was a copy of the revised 
unified pilot management proposal. 
 In his letter, Fisher states 
that the revised proposal ﬁwas recently submitted to the United 

States Coast Guard 
by ou[r] organization 
with a request that it 
be published in the Federal Re
gister for public review and 
comment.ﬂ  (Emphasis supplied.) 
 Now, it is uncontested that 

the copy of that proposal received from the Coast Guard by 
Respondent, pursuant to request under the Freedom of Informa-
tion Act, had the faxed notati
on on the top, ﬁ07/09/2001 10:19 
FAX 724 3497 Jan Halverson.ﬂ  Th
e telephone number is that 
of Halverson™s sister, Carol Gent
ry.  Left unclear is whether 
that particular copy of the revised proposal had been one sent 

directly to the Office of Great 
Lakes Pilotage by Halverson or 
her sister or, alternatively, a copy of the revised proposal re-

turned to American Great Lakes Ports by Halverson or her 
sister and, in turn, submitted to the Office of Great Lakes Pilo-
tage by American Great Lakes Port
s.  After all, Fisher did tell 
the stakeholders that ﬁour organizationﬂ had submitted the re-

vised proposal ﬁto the United States Coast Guard,ﬂ along ﬁwith 
a request that it be published in the Federal Register for public 

review and comment.ﬂ  There is no reason not to take Fisher at 
his written word. In connection with the above-quoted description of Ameri-
can Great Lakes Ports™ request 
for publication in the Federal 
Register, Fisher told the stakeholders that ﬁno commitment has 

yet been made,ﬂ but that ﬁwe expect the U.S. Coast Guard to 
seek public comment on this document within the next few 
  WESTERN GREAT LAKES PILOTS ASSN
. 279
months.ﬂ  No one contends that such action had been taken as 
of the hearing, slightly two months
 after Fisher™s letter.  Nor is 
there any evidence showing why no notice-and-comment rule-
making had been undertaken regarding the revised proposal.  
The only reason suggested by the evidence is Respondent™s 
written assertion to Admiral Loy that any rulemaking would 
embroil the Coast Guard in a labor dispute.  If so, Respondent™s 
assertion has effectively blocked further regulatory action on 
proposed correction of pilotage problems for the entire Great 
Lakes-St. Lawrence Seaway System. 
D.  Respondent™s Motivation for Refusing to Continue Bargain-
ing with the Union 
Willecke agreed that he had be
en the official of Respondent 
who had made the decision to cease further bargaining with the 
Union as of March 7, until th
e conditions set forth in Respon-
dent's letter of that date were sa
tisfied, as set forth in subsection 
A above.  By way of explanation 
for that decision, he testified 
that, ﬁI saw this [unified pilo
t management] proposal as taking 
management away from our company and putting [Respondent] 
as an employing entity out of business,ﬂ by ﬁform[ing] a sepa-
rate management company that 
would take management away 
from the three pilot associations that currently managed their 

own businesses.ﬂ  Moreover, he te
stified that, by the time that 
he had made that decision, he had been aware of certain re-
marks made by Yockey, durin
g telephone conversations on 
March 1 and on March 7, stating the Union™s intention to put 

Respondent out of business through the unified pilot manage-
ment proposal.  As a result of the second of those telephone 
conversations, between Yockey 
and Willecke on March 7, Wil-
lecke testified that he had te
lephoned Respondent™s co-counsel 
and ﬁtold him that I was absolutely positive that the [Union] 
was involved in the [unified 
pilot management] proposal and 
that I thought we should break off negotiations.ﬂ  Thus, the 

origin of the March 7 letter to the Union, described in subsec-
tion A above. 
There can be no dispute th
at, during two March telephone 
conversations, Yockey had said 
that he wanted to put Respon-dent out of business.  Were nothing more said, those remarks 
might demonstrate a malevolent intention that would justify an 
employer™s cessation of further ba
rgaining.  But, more was said 
during those two conversations.  Yockey complained about the 
recent demotion of Senich and discharge of Halverson, both 
employee-negotiators for the Uni
on, as described in subsection 
A above.  He protested conduct 
by Respondent which, in his 
opinion, constituted direct bargaining with employees repre-
sented by the Union and failure to bargain in good faith.  It was 
Harris and, then, Willecke who in
jected discussion of the uni-fied pilot management proposal into each of their telephone 

conversations with Yockey.  Ag
ainst that background, there is 
some basis for inferring that Yo
ckey made his remarks as a 
form of stick that he could thrust into Respondent™s eye, given 
the above-mentioned complaints 
and protest that he was voic-
ing.3                                                          
                                                                                             
3 During the hearing I excluded that tape and transcript of Willecke™s 
March 1 telephone conversation with 
Harris.  Harris testified about 
what Yockey had said and, at that
 point, it seemed that the tape and 
transcript were no more than ﬁcum
ulative evidence,ﬂ within the mean-
The telephone conversation with
 First Vice President Harris 
occurred on March 1.  After a brief exchange of personal re-
marks, Yockey protests Respondent having gone ﬁto the em-
ployees and saying we fired Jan [Halverson], and we did this 
and now we™re going to change this, that™s all gotta be negoti-
ated . . . to get Jan™s job back or . . . Rudie™s job back,ﬂ accus-

ing Respondent of ﬁnegotiating dire
ctly with the people.ﬂ  After 
Harris initiates discussion of ﬁchanging the insurance,ﬂ Yockey 
says he has no ﬁproblemﬂ with that, but ﬁwhat I™m talking about 
here is . . . that™s really dir
ectly negotiating with the employ-
ees,ﬂ adding ﬁthose other people are innocent victims here,ﬂ 

and ﬁyou got a proposal or something we™ll sit down and talk 
about it.ﬂ A further exchange occurs about that subject, after which 
Harris raises the subject of ﬁsom
e peopleﬂ saying ﬁthat I wanted 
them all terminated at the meeting, and that™s an outright lie,ﬂ 

to which Yockey says that he possesses ﬁproposals from [Re-
spondent™s co-counsel and chief negotiator] to eliminate the 
Superior workforce,ﬂ and offers to show those proposals to 
Harris.  Harris denies that he ha
d said that.  The two of them 
continue discussing that subject until Yockey mentions addi-

tional unfair labor practice charges.  Yockey then says, ﬁI just 
wish you guys would talk, I don™t want you talking to the em-
ployees directly about changes that are . . . negotiable.ﬂ  Dis-
cussion of that subject continue
s, with Yockey claiming that 
ﬁfive or six timesﬂ he had rece
ived calls from unit employees, 
reporting that Harris had been ta
lking directly to them about 
employment changes, and that he
 had told those employees to 
ﬁtell him [Harris] to come through me, and I said I™ll call him 
and tell him myself.ﬂ  Harris 
continues to deny having bar-
gained directly with employee
s represented by the Union. 
Next, Yockey accuses Harris of 
having ﬁa letter solicited by 
yourself,ﬂ but Harris denies havi
ng solicited it.  That exchange 
continues until Harris abruptly changes to subject, by introduc-
ing the subject of the unified pilot management proposal.  
ﬁWell, what are you guys doing in Washington?ﬂ he asks, 
ﬁWhat do you have to do with this proposal that™s been going 
aroundŠthe 18-page thing?  Are you guys part of that?ﬂ  To 
those questions, Yockey answers, ﬁThe proposal is the Coast 
Guard™s now, it became property of the Coast [G]uard when we 
gave it to them,ﬂ and ﬁnow
 they™ve taken it and they™re 
gonna . . . make it work.ﬂ  Harri
s opines, ﬁIt™s not going to be 
for a while, it sounds like,ﬂ and Yockey retorts, ﬁHopefully it™ll 
be done before all of my fŠking people are gone,ﬂ and he ac-
knowledges that the Union is ﬁpart of the [unified pilot man-
agement] proposal.ﬂ 
The two of them argue over the substantive merits of that 
proposal.  For example, when Harri
s asserts ﬁthat™s to take us 
all over,ﬂ Yockey asks, ﬁdo you see me sitting on the Board?  

No, you guys are worried about everything else.ﬂ  That turns 
into an argument over Respondent™s
 decision to hire its chief 
 ing of Fed. R. Evid. Rule 403.  In its brief, Respondent moves that I 
reconsider that ruling.  In fact, it does appear that Yockey™s telephone 

remarks, both to Harris and Willecke, should be evaluated in context of 
the totality of what had been said during each of those telephone con-
versations.  Therefore, I grant Respondent™s posthearing motion, re-

verse my ruling at hearing, and 
receive Respondent™s Exh. Number 
11(a) and (b). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 280 
negotiator.  Yockey, again, accu
ses Respondent of trying to fire 
unit employees; Harris denies th
at accusation.  Against that 
background of complaint about Senich™s demotion and 
Halverson™s discharge, protest about direct bargaining, and 
accusation of hiring a highly-paid chief negotiator to get rid of 

unit employees, Yockey makes the remarks to which Respon-
dent points in advancing its defense. 
ﬁI™m taking it right out of you guys hands.  Why do you 
think I made the proposal?  I don™t want to sit around and nego-
tiate with you guysŠthe cheapest 
sons of bitches I™ve ever seen 
in may life,ﬂ Yockey asserts,
 ﬁwhen 20 good people are being 
put on the streetsŠno wayŠand you™re paying 30 grand for an 
attorney?ﬂ  Yockey continues 
linking such expressions of dis-
satisfaction to Respondent™s 
negotiating posture: ﬁyou guys 
gotta walk up to the plate and say this is what we want, this is 

what we [sic] gonna do because . . . the only dog I got in this 
fight is taking the management . . . part away from you because 
you™re incapable of doing it,ﬂ adding, ﬁI made you a proposal 
that saved you $128,000 over five years, gave my people a 3% 
bump and you told me to shove it up my ass.ﬂ  After Harris 
denies knowledge about any of that, Yockey renews his accusa-
tion about Respondent trying ﬁto put
 my people on the street.ﬂ 
Harris says that Yockey is ﬁonly hearing one side of it,ﬂ and 
renew his own protest about ﬁthings said about me that I didn™t 
say,ﬂ to which Yockey renews his complains about direct deal-
ing and demotion of Senich and di
scharge of Halverson, in the 
process characterizing Respondent™s conduct as unfair labor 
practices.  In response, Harris ag
ain injects the subject of the 
unified pilot management proposal, asking ﬁhow come they didn™t tell us about their big plan and everything?  You know 
that™s what really makes a lot of people mad.ﬂ  Yockey retorts, 
ﬁToo bad.  Why didn™t you tell me about your big plan to put 
five of my people on the street?ﬂ  He again complains about 
Respondent™s asserted ﬁhigh profile labor lawyer, labor busting 
attorney,ﬂ to whom Respondent
 is supposedly paying ﬁmore 
than my people would have got in raises.ﬂ 
Further exchange results in Yockey saying, ﬁall I™m inter-
ested in pilotage anymore is that my pilot boat operators in Port 

Huron I don™t have to fight with and this thing is going to go to 
another company, and pilots w
on™t manage it,ﬂ with the two 
then exchanging barbs over whether or not Halverson™s pro-

posal will or will not lead to job losses, including in District 1 
and 2.  Then, they resume arguing over the demotion, dis-
charge, and cost of Respondent™s co-counsel and chief negotia-
tor. Harris once more raises the subject of the unified pilot man-
agement proposal and the asserted 
fact that ﬁeverything was so 
secretive.ﬂ  Yockey resumes his direct-bargaining accusations, 

saying that one employee was being offered both Senich™s and 
Halverson™s former jobs.  Harris denied knowledge of that, 
pointing out, ﬁWe have to hire 
another person.ﬂ  Effectively, 
Yockey accuses Respondent™s offi
cials of lying; Harris denied 
being a liar.  Yockey accuses Respondent of lacking ﬁcharac-
terﬂ and ﬁintegrity,ﬂ and of trying
 to get rid of the Union; Harris 
denied those accusations.  Another exchange ensues over Re-

spondent™s choice of chief negotiator, follow by an exchange 
about, in essence, the character
s of each.  Personal comments 
conclude the conversation. 
Both orally and in writing, Harris reported to Willecke some 
of what Yockey had said during that telephone conversation.  
Since it had been Willecke who made the decision to suspend 
further bargaining with the Union, what he had been told by 
Harris is material.  Willecke testified that he heard orally from 
Harris that the latter had been told by Yockey that ﬁthe pilots 
were not fit to manage and that . . . his main motivation was to 
take management away from pilots
 and put it with another en-
tity and not with the pilot association.ﬂ  According to Willecke, 

Harris also reported that the Union ﬁis certainly according to 
Captain Yockey behind this [
unified pilot management] pro-
posal, wants to . . . take mana
gement away fromﬂ Respondent.  
Willecke further testified that Harris had reported that Yockey 
said, ﬁI don™t want to negotiate with you cheap SOB™s [sic] and 
all I™m interested in is taki
ng management away from you peo-
ple.ﬂ 
In a memorandum to Yockey date
d March 1, Harris states, ﬁI 
asked him [Yockey] point blank 
what he was doing in Wash-ington,ﬂ and Yockey answered, ﬁit was in Coast Guards [sic] 
hands. . . . Going to take advisory committee out and hope it 
will be completed before we get rid of all his people.ﬂ  The 
memorandum further states that Yo
ckey said, ﬁI tell you right 
now you use our assets and you go and hire a guy like [co-

counsel, chief negotiator] to put 
5 people on the street.  I don™t 
want to sit down and negotiate with you people the cheapest 

son of a . . . in the world.  
I am taking management away from 
you people because you are incapable of doing it.ﬂ  The memo-

randum also attributes to Yockey: 
 ﬁAll I am interested in is for 
pilotage to go to another company so pilots wont [sic] manage 

it.ﬂ  Nevertheless, the memorandum also mentions the sources 
of Yockey™s criticisms and protests.  It states that Yockey had 
said that, ﬁIf we don™t get Jan and Rudy back you have prob-
lems,ﬂ and had warned, ﬁThe plan is no secret now it will be 
out in a public forum.  Don™t talk to my people don™t go behind 
my back.ﬂ 
Willecke was not left with a secondhand account of how 
Yockey felt.  He participated in his own telephone conversation 

with Yockey on March 7.  During that conversation, Yockey 
expressed all of his complaints
 and protests about Senich™s 
demotion, Halverson™s discharge,
 direct bargaining, and the 

course of bargaining.  Thus
, the conversation began with 
Yockey warning, ﬁwith Jan being fired and everything, and our 

negotiations still going on, I want
 you to be careful what you 
say to the employees,ﬂ adding that everything about 

Halverson™s discharge will ﬁall come out in court,ﬂ and ﬁthat™s 
a First Amendment issue.ﬂ  Yockey
 continues by repeating that 
warning: ﬁI want to put you 
on notice about thatŠbe careful 
what you say to the people, and I think our negotiations should 
be starting pretty soon.ﬂ  Yockey continues, ﬁAnything you say 
to them regarding how we™re going to fill these billets and stuff, 
that™s up to usŠyou didn™t follow no grievance procedures 
here . . . ever.ﬂ  When Willecke asks if Yockey was ﬁsaying 
that we can™t fill the positions?ﬂ Yockey answers, ﬁI™m saying 
you can fill the positions, but you got to do it through me.  
You™re not going to . . . fill
 two jobs with one person.ﬂ 
To that point in their conversation, it is fair to say, Yockey 
had been doing no more than rep
eating his criticisms, protests, 
and complaints voiced to Harris 6 days earlier.  Regardless of 

the merits of each, Yockey was 
expressing the Union™s view of 
  WESTERN GREAT LAKES PILOTS ASSN
. 281
what had occurred and what was occurring.  His specific re-
mark about ﬁour negotiations s
hould be starting pretty soon,ﬂ 
shows that he did specifically 
contemplate resumption of nego-
tiations for a collective-bargaining contract to succeed the 
1997Œ2000 one.  Yockey continues in that vein by expressing 
fear that Respondent™s employees 
were going to ﬁget firedﬂ and 
asserting that ﬁwhatever happens . . . it™s going to be done 

through the Union.ﬂ  At that point, as had Harris, Willecke 
abruptly changes the subject, sayi
ng that he wanted to ask about 
the unified pilot management proposal. 
Willecke asks whether Yockey had ﬁanything to do with 
that?ﬂ and Yockey replied that he ﬁdid.ﬂ  Willecke asks, ﬁWhat 

was your part in it?ﬂ and Yockey claims, ﬁIt was a major part.ﬂ  
Obviously, that was puffing, give
n that the Union was but one 
of a number of sources consulted by Halverson, who formu-

lated and finalized the unified
 pilot management proposal.  
There is no evidence showing that Yockey or the Union played 

any ﬁmajor partﬂ in that process, nor evidence suggesting that 
they had played any greater role than others consulted by 
Halverson. After answering that he played ﬁa major part,ﬂ Yockey 
makes an obvious dig at Willecke, based on Halverson™s dis-
charge, by asking, ﬁAre you gonna fire me?ﬂ  Willecke answers 
that he was merely 
ﬁasking what your part was in it,ﬂ and 
Yockey asserts, ﬁYeah, I want 
the management functions taken 
away from you guys,ﬂ reaffirming that attitudeŠﬁyeahﬂŠwhen 
Willecke asks, ﬁYou do?ﬂ 
Willecke pursues the subject, asking, ﬁEd Harris told me that 
[you] said we™re not fit to manage, is that right?ﬂ  ﬁI don™t think 
so,ﬂ Yockey answers, but then adds, ﬁI don™t know where you 
people come off . . . I mean I™v
e never dealt with people like 
you . . . I mean when you tell
 me to take $128,000 over five 
years savings, giving everybody a ra
ise, shove it up my ass, you 
guys got a different agenda.ﬂ  In other words, Yockey is not 

saying that Respondent is a bad manager because of how it 
operates pilotage, but because of its asserted conduct during 

negotiations.  That is further show
n by what next is said.  Wil-
lecke disputes Yockey™s answer, denying that ﬁanybody said 

that,ﬂ and Yockey retorts, ﬁBut there was no agreement 
reachedŠthat™s the bottom line.ﬂ  And Yockey then asks 
ﬁwhen the next meetingﬂ would 
be, to which Willecke responds 
that he would ﬁhave to talk to 
our people, and see when we can 
meet, OK?ﬂ  Once more, Yockey admonishes that he does not 
want Respondent ﬁtalking to my people, telling them what to 
do, tell[ing] them they™ve got to take this or they™re done,ﬂ and 
ﬁbe careful what you say to the people because negotiations are 
going on, unfair labor practices are going to be flying around 
here,ﬂ and, ﬁMy people are afraid to even answer your tele-
phone calls.ﬂ 
The conversation concludes with a dispute over whether fu-
ture negotiations were to be conducted in Duluth.  As to that 
Yockey says, ﬁI can™t take $10,000 from Rudy and ask him to 
travel, and I can™t have Jan who 
has no job, ask her to travel,ﬂ 
followed by further exchange over how Yockey calculated 

$10,000 for Senich.  All else aside, while Willecke did hear 
from Harris that Yockey had said 
he did ﬁnot want to negotiate 
with you cheap SOBs,ﬂ Willecke™s own conversation with 

Yockey showed that, whatever its preference, the Union did 
want to resume negotiations for a contract to succeed the 1997Œ
2000 one. As pointed out at the beginning 
of this subsection, Willecke 
testified, in support of his mo
tivation for discontinuing further 
negotiations, that he viewed 
the unified pilot management 
ﬁproposal as taking management away from our company and 
putting [Respondent] as an employing entity out of business,ﬂ 
by ﬁform[ing] a separate manage
ment company that would take 
management away from the three pilot associations that cur-

rently managed their own business.
ﬂ  He agreed that one of the 
concept papers also provided for 
a single association, in place 
of the three pilots™ associations.  As to that, however, he testi-
fied, ﬁThe way I read [the second of the Concept Papers] the 
pilot associations could form something of their own and still 
retain control.ﬂ  Of course, ev
en that course would ﬁtak[e] 
management away fromﬂ Respondent, thereby putting it ﬁas an 
employing entity out of business.ﬂ 
Willecke made another effort at
 distinction, when he testi-
fied, ﬁWell, the concept papers just deal with cost savings and 
they were just that, concepts.  
They were ideas,ﬂ adding, ﬁThe 
director had said he put them out
 there to stimulate discussion,ﬂ 
whereas the unified pilot management proposal ﬁis an actual 
proposal that--it doesn™t just have co
st savings in it.  It also has 
taking management away and eliminating the three pilot asso-

ciations.ﬂ  But, obviously, the concept papers had advanced 
beyond the point of merely ﬁstimulat[ing] discussion,ﬂ once 
there was publication in the Federal Register of December 28, 
2000.  Moreover, given the situati
on in District 1, more than 
cost saving was involved.  Willecke never denied that he had 

understood as much. 
II.  DISCUSSION Shorn of all rhetoric, to conclude
 that a conflict of interest 
exists, for no reason other than
 a bargaining representative™s 
support for regulatory reform detr
imental, even fatal, to an 
employer™s continued operations, 
is to compel labor organiza-
tions to make a choiceŠbetwee
n continuing to represent em-
ployees who have chosen repr
esentation by them and, con-
versely, pursuing lawful inte
rests outside the collective-
bargaining-grievance settlement
 contextŠthat involves impor-
tant public policy considerations.  
At a threshold level, there is 
a ﬁstrong public policy favoring the free choice of a bargaining 

agent by employees which should not be lightly frustrated,ﬂ 
Schmerler Ford, Inc. v. NLRB
, 424 F.2d 1335, 1339Œ1340 (7th 
Cir. 1970), cert. denied 400 U.S. 
823 (1970), given ﬁthe right to 
self-organization, to . . . join, or assist labor organizations, to 
bargain collectively through representatives of their own choos-
ing,ﬂ accorded by Congress in Section 7 of the Act. 
Those rights transcend simply benefits accorded to employ-
ees.  They implicate broader po
licy considerations.  Congress 
made plain its intention, in according to those rights to employ-

ees, ﬁto eliminate the causes of 
certain substantial obstructions to the free flow of commerce . . . by encouraging the practice 

and procedure of collective bargaining and by protecting the 
exercise by workers of full freedom of . . . designation of repre-
sentatives of their own choosing for the purpose of negotiating 
the terms and conditions of their employment,ﬂ in Section 1 of 
the Act.  Thus, any rule which too-readily erases employee-
choice of a bargaining representative, by preventing it from 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 282 
bargaining with employers of un
its of employees, effectively 
undermines those overa
ll policy 
objectives. Consistent with those policie
s, the Board and the Courts have exercised great care whenever confronted with claims of 
conflict of interest on the part
 of bargaining representatives.  
They impose ﬁa considerable 
burden on a nonconsenting em-
ployer . . . to come forward with a showing that danger of a 
conflict of interest interfering with the collective bargaining 
process is clear and present.ﬂ  
NLRB v. David Buttrick Co.
, 399 F.2d 505, 507 (1st Cir. 1968).  Accord, 
General Electric Co. v. 
NLRB, 412 F.2d 512, 517 (2d Cir. 1969).  ﬁHypothesis and 
speculation are not a sufficient foundation on which to erect a 
barrier againstﬂ bargaining, or 
continued bargaining, with em-
ployees™ chosen collective-bargaining representatives.  
Na-tional Food Stores of Louisiana
, 186 NLRB 127, 128 (1970). 
For example, in 
Bausch & Lomb Optical Co
., 108 NLRB 
1555 (1954), the bargaining representative ﬁactually owned and 
controlled a business enterprise in the same industry and local-
ity as the employer, in direct competition with the employer.ﬂ  
Thus, ﬁsuccess of one [enterprise] could well mean the failure 
of the other,ﬂ and ﬁthe Union mi
ght be sorely tempted in nego-
tiations to make intemperate demands . . . under the guise of 
performing its function as bargaining agent, which would re-
dound to the benefit of its comp
any at the Respondent™s ex-
penseﬂ (at 1560)Šespecially should a work stoppage ensueŠ
and that situation ﬁrenders al
most impossible the operation of 
the collective bargaining process.
ﬂ at 1559.  ﬁ[T]he Union by 
becoming the Respondent™s business rival has created a situa-
tion which would drastically change the climate at the bargain-
ing table from . . . [one of] reasoned discussion . . . to one in 
which, at best, intensified distrust of the Union™s motives would 
be engendered.ﬂ (Footnot
e omitted.) at 1561. 
ﬁThe principles underlying the conflict-of-interest doctrine 
are not limited to a factual situation in which the employer and 
the union are in the same business.ﬂ 
St. John™s Hospital & 
Health Center
, 264 NLRB 990, 992 (1982).  The union in that 
case operated a nurse-registry serviceŠas a ﬁchartered non-

profit corporation,ﬂ as opposed to a hiring hallŠreferring 
nurses to the employer™s hospita
l and, as well, receiving refer-
rals of patients by the employer.  Thus, rather than operating a 

competing business enterprise, the union in that case was a 
supplier/customer of the employer with whom it was bargain-
ing.  Nevertheless, the situation presented a nexus between the 
financial fates of both enterprise
s and the collective-bargaining 
process, as well as with the quality of representation for em-

ployees whom that union was 
supposed to be representing 
fairly.  The ﬁfinancial interests in maintaining and enhancing its 

‚customer™ relationship with the Employer has created an ‚ulte-
rior purpose™ that conflicts with the requirement that a collec-

tive-bargaining agent have a ‚single-minded purpose of protect-
ing and advancing the interests™ 
of unit employees,ﬂ and, on the 
other hand, the employer ﬁhas a 
right to engage in collective 
bargaining which is not influenced
 by interests the bargaining 
representative may have outside its employee representative 

capacity.ﬂ at 993, quoting from 
Sierra Vista Hospital, Inc.
, 241 NLRB 631, 634 (1979). 
In other words, as in competing-enterprise situations, the 
Board focused on a union™s ﬁdisinterested representationﬂ of 

employees whose interests that union was supposed to pursue 
with ﬁa single-minded purpose,ﬂ through ﬁan arm™s-length bar-

gaining relationshipﬂ with t
hose employees™ employer (at 992-
993).  Disqualifying conflict of 
interest was also held by the 
Board to exist where there was a debtor-creditor relationship 
between employer and bargaining representative.  
Garrison 
Nursing Home, 293 NLRB 122 (1989).  In such situations, ﬁthere existed an inherent dang
er . . . that the union official 
would make bargaining demands 
or grant concessions that would subordinate the 
unit employees™ interests to those of his 
own personal business interests.ﬂ  
Teamsters Local 2000
, 321 NLRB 1383, 1385 (1996). 
To be sure, the Board has mentioned ﬁdistrust of the Union™s 
motives,ﬂ 
Bausch & Lomb Optical Co.
, supra, on the part of the 
employer, in resolving conflict of interest contentions.  The fact 

is, however, that distrust by parties of opposing parties™ mo-
tives, are not all that uncommon in the context of collective 
bargaining.  The crucial focus of analysis in these cases is bar-
gaining representatives™ ability to pervert the collective-
bargaining process, by operating through that process to di-
rectly promote interests ulterior
 to those of fairly and single-
mindedly representing employees of employers with whom 

those bargaining representatives are bargaining. 
Here, there is no evidence that the Union operates, or ever 
intends to operate, a pilotage enterprise in competition with 
Respondent.  Nor is there eviden
ce that the Union is either a 
supplier/customer of Respondent 
or, beyond that, a creditor of 
Respondent.  Furthermore, there is no evidence that the Union 
operates any type of enterprise th
at would naturally give rise to 
an inability to bargain single-mindedly on behalf of unit em-

ployees of Respondent represented by the Union or, in some 
other fashion, that would naturally compromise the collective-
bargaining process as contemplated by the Act.  Even so, Re-
spondent contends that, through 
the unified pilot management 
proposal and support for its implem
entation as a regulation, the 
Union is seeking to accomplish no more than putting Respon-
dent out of business.  In fact, the Board has concluded that the 
conflict-of-interest doctrine does apply where a bargaining 
representative seeks to utilize the bargaining process as a vehi-
cle for putting an employer out of business or, at least, eliminat-
ing a portion of that employer™s business. 
In Catalytic Industrial Mainentance Co.
, 209 NLRB 641 
(1974), for example, the union ﬁsought in negotiations with [a general contractor] to eliminat
e the subcontracting of the [sub-
contractor™s] work and to transfer the [subcontractor™s] bargain-

ing unit employees toﬂ the general contractor, 
CMT, Inc.
, 333 NLRB 1307, 1308 (2001), where the union represented em-

ployees of both employers.  In 
Valley West Welding Co., 265 
NLRB 1597 (1982), a union, supposedly representing employ-

ees of both general and subcon
tractors, obtained the general 
contractor™s ﬁagreement to limit 
the subcontracting, thus result-
ing in a loss of work for the [subcontractor™s] employees.ﬂ  
CMT Inc., 
supra.  These cases provide some basis for Respon-dent™s contention that, by advo
cating regulatory change that 
would effectively put Responden
t out of business, the Union 
created a conflict of interest sufficient to disqualify it from 

meaningful bargaining on behalf
 of Respondent™s support-staff 
employees. 
Yet, there are significant di
fferences between those two 
cases and the situatio
n presented here, in connection with the 
  WESTERN GREAT LAKES PILOTS ASSN
. 283
unified pilot management proposal.  Both in 
Catalytic
 and in 
Valley West
, the unions involved accomplished a benefit for 
units of employees at the expense 
of other units.  Here, there is no other employee-unit, represented by the Union, that would 
benefit from implementation of 
the unified pilot management 
proposal.  Moreover, implementation of that proposal cannot be 
accomplished through the collective-bargaining process.  The 

only way that that proposal can
 be implemented is through 
action by the Coast Guard or, perhaps, through legislation 
passed by Congress and signed by the President of the United 
States.  Those alternatives present their own policy considera-
tions, transcending the above-mentioned ones arising under the Act. 
Every entity, like every person, has a right to petition Con-
gress and regulators for legislative and regulatory, respectively, 
reform.  With specific respect 
to labor organizations, the Su-
preme Court has pointed out that ﬁlabor™s cause often is ad-

vanced on fronts other than collective bargaining and grievance 
settlement within the immediate employment context.ﬂ  
Eastex, 
Inc. v. NLRB, 437 U.S. 556, 565 (1978).  True, that point was 
made in connection with legislati
on.  Yet, there is no reason in 
logic for concluding that the Court would reach a contrary re-

sult when considering regulation by Federal agencies, such as 
the Department of Transportation and Coast Guard.  Indeed, 
allowing maximum public input into regulatory formulation 
and implementation is a purpose 
for notice-and-comment rule-
making.  Beyond that, such i
nput serves the additional purpose 
of permitting regulatory agencies to sort through a greater array 

of comments, thereby facilitating
 formulation of better regula-
tions, at least in theory.  As a result, great care must be exer-

cised in evaluating any applicati
on of the conflict-of-interest 
doctrine that would inherently undermine those policy consid-

erations. 
This case presents a clear illustration of the length of time 
that it can take for regulatory-change to be implemented.  The 
concept papers had been under c
onsideration for 2 years before 
notice-and-comment rulemaking was even initiated.  By the 
time of the hearing, 10 more months had elapsed.  And during 
that time, notice-and-comment 
rulemaking had not even been 
initiated regarding the unified pilot management proposal, 

though the American Great Lakes Ports had been pressing for 
its initiation, as Fisher informed
 the stakeholders.  Indeed, that 
may never happen, certainly if doing so continues to be por-

trayed as a maritime labor dispute.  There is no reason to con-
clude that passage of legislation can be accomplished with any 
greater degree of dispatch, where the subject is not a matter of 
pressing national concern. To allow conflict of interest to suspend a bargaining repre-
sentative™s ability to represent employees who have chosen it as 
their representative, while legisl
ative or regulatory change is 
under consideration and moves through the process, would be 

to deprive employees of representation of their choice for a 
substantial period of time.  Even where a bargaining representa-
tive supports legislation or regu
lation detrimental, or possibly 
fatal, to the employer™s continued existence, there is no guaran-

tee that legislators or regulatorsŠboth free from control by 
bargaining representativesŠwill eventually adopt the particular 

legislation or regulation that a 
bargaining representative is sup-
porting.  Meanwhile, employees w
ill have been deprived of the 
representation supposedly guaranteed
 them by the Act and, in 
turn, needed to promote the free flow of commerce.  Therefore, 
I conclude that no conflict of interest can be said to exist solely 
because a bargaining representation advocates legislation or 
regulation that operates to an em
ployer™s detriment, without at 
least some more specific showing 
of detriment to the collective-
bargaining process and the employees whom that bargaining 
representative is supposed to
 be fairly representing. 
Respondent contends that it has made such a showing.  In 
advancing that contention, it 
points to some of the comments 
made by Yockey to Harris on March 1 and to Willecke on 

March 7, as quoted in section I.
D., supra.  Indeed, viewed in 
isolation, comments such as, ﬁI™m taking it [pilot management] 

right out of you guys hands.  Why do you think I made the 
proposal?  I don™t want to sit around and negotiate with you 
guys,ﬂ as make to Harris, do tend to support a contention that 
the Union had become involved in the regulatory process for no 
reason other than to put an end to Respondent.  So, too, does a 
statement such as, ﬁI want th
e management functions taken 
away from you guys,ﬂ as Yockey
 told Willecke.  Yet, those 
remarks were not ma
de in isolation. 
They were remarks made in the course of overall conversa-
tions during which Yockey was co
mplaining, in general, about 
the bargaining relationship between Respondent and the Union: 

about the detriment which Respondent had visited upon the 
only two employee-negotiators, a
bout asserted direct bargain-
ing in which Respondent was engaging, about conduct which 
was causing failure to achieve agreement on terms for a collec-
tive-bargaining contract to su
cceed the 1997Œ2000 contract.  In 
evaluating that overall context, it matters not whether there was 

actual merit to Yockey™s complain
ts and protests.  The crucial 
point is that there was an overall conversation about bargaining 

and lack of progress in bargaining.  In the course of that con-
versation one party made remarks which foreseeably would 
upset the other party, thereby l
eaving the latter as upset by 
those remarks as the party making them had already become, 
by virtue of improper conduct 
assertedly engaged in by the 
party to whom those re
marks were directed. 
That is hardly a novel situation arising during an overall bar-
gaining context.  Indeed, ﬁthe Board is especially careful not to 

throw back in a party™s face re
marks made in the give-and-take 
atmosphere of coll
ective bargaining.ﬂ  Logemann Bros. Co., 298 NLRB 1018, 1021 (1990).  That is so because according 
undue weight to ﬁmere bargai
ning rhetoric and posturing,ﬂ 
concurring opinion in 
Altorfer Machinery Co.
, 332 NLRB 130, 
131 (2000), would inherently unde
rmine ﬁthe Act™s strong pol-icy of fostering free and open communications between the 

parties,ﬂ by paying ﬁtoo close an ear to the bluster and banter of 
negotiations.ﬂ  Allbritton Communications
, 271 NLRB 201, 
206 (1984), enfd. 766 F.2d 812 (3d Cir. 1985), cert. denied 474 

U.S. 1081 (1986).  As an objective matter, there can be no 
doubt that Yockey was engaging in ﬁbluster and banterﬂ when 
he spoke with Harris and, then, Willecke. 
There is no evidence whatsoever that it had been the Union 
who had ﬁmade the [unified pi
lot management] proposal,ﬂ as 
Yockey told Harris.  In fact, it had been Halverson who had 

made the proposal.  There is no evidence whatsoever that the 
Union in any way had influenced
 her initial decision to formu-late that proposal.  Once she had made that decision on her 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 284 
own, she did consult with the Union about what type of pro-
posal she would formulate.  Bu
t, the Union was only one of 
many persons and entities with 
whom Halverson consulted as 
she crafted her proposal.  There is simply no evidence that the 
Union influenced the content of her proposal to any greater 
extent than did other with whom she consulted.  As an objec-
tive matter, it cannot be concluded that Yockey or any other 
official of the Union had ﬁmade the proposal,ﬂ nor even that 
any one of them had submitted her proposalﬂ to the Coast 
Guard.  So far as the evidence reveals, as described in section 
I.C., supra, that had been done 
by American Great Lakes Ports, 
specifically by its Executive Director Fisher, as set forth in his 

August 17 letter to stakeholders. 
 There is no evidence that Fisher, or any other official of 
American Great Lakes Ports, had 
even consulted with the Union before it submitted the revised 
unified pilot management proposal to the Office of Great Lakes 

Pilotage. 
Beyond that, whatever Yockey might have said about ﬁman-
agement functions [being] take
n away fromﬂ Respondent, that 
type of remark appears to be the type of ﬁbluster and banterﬂ 

that would naturally follow fro
m a bargaining representative™s 
reactions to demotion of one employee-negotiator and dis-
charge or the other, and to perceived bypassing and direct bar-
gaining on the part of the employer, as well as perceived con-
duct impeding progress during negotiations.  There seems no 
reason to infer that Yockey had not
 sincerely held those views.  
Given those views on his part, it 
seems as logical to infer that 
he was protesting the management as conducted by Respondent 
in context of the bargaining, as to infer that he truly believed 
that Respondent was poorly managi
ng pilotage in District 3.  
To the contrary, the poor management of pilotage seems to 

have existed only in District 
1, but not in District 3. 
Also evidencing no more than ﬁbluster and banterﬂ were 
Yockey™s remarks about not wan
ting to negotiate with Respon-dent.  Obviously, he was upset about what had been happening, 

especially the demotion of one employee-negotiator and the 

discharge of the other.  As an
 inherent matter, such actions 
would obviously upset a bargaining 
representative™s agents and, 
in turn, lead them to be unhappy about having to continue bar-
gaining with such an employer, especially where those agents 
believed that that employer was engaging in direct bargaining 
with employees and in conduct th
at was frustrating the bargain-ing process.  Such unhappiness, however, hardly demonstrates 
unwillingness to continue the process of collective-bargaining.  
To the contrary, implicit in accu
sations of direct bargaining is 
the desire to be bargained with, rather than being bypassed by 

direct bargaining with employee
s.  More importantly, Yockey 
specifically asked, ﬁwhen the 
next meeting would be,ﬂ and 
discussed with Willecke the location of the next bargaining 
meeting.  Obviously, despite any words to the contrary, Yockey 
wanted Willecke to bargain with him and, further, Willecke had 
to have understood that anothe
r negotiating meeting was sought 
by Yockey. 
Two objective facts had to estab
lish even more conclusively 
to Willecke that the Union was not acting solely to put Respon-

dent out of business.  First, had that it been its intention, it 
could have petitioned to have 
Respondent decertified as the 
District 3 pilot association, in the same fashion as had occurred 
during 1992 when Respondent replaced a decertified associa-
tion.  Second, it could have sought to have individual pilots 
certified to operate in District 3, as was done during 2001 in 
District 1, thereby at least cutt
ing into Respondent™s business.  
But, there is no evidence that the Union, or any of its officials, 

had pursued either course. 
It is difficult to ascertain how the collective-bargaining proc-
ess could have been euchred in some fashion by the Union, so 
that it would somehow foster adoption and implementation of 
the unified pilot management pro
posal, as revised by American 
Great Lakes Ports, by the Coast Guard™s Office of Great Lakes 

Pilotage.  Halverson denied that she had formulated that pro-
posal with the intention of putting Respondent out of business.  
Of course, that would have been one result of regulatory-
adoption of her proposal.  Still,
 Halverson™s denial seemed 
credible, as she uttered it.  Indeed, as the wife of a pilot, 

Halverson had a particular interest
 in any reform of pilotage on 
the Great Lakes-St. Lawrence Seaway System.  And her pro-

posal was not some sort of initiation of pilotage reform.  Re-
form was already underway by the 
time that she and, later, the 
Union became involved in formulating a reform proposal, as an 
alternative to those advanced in the concept papers.  And her 
proposal was not confined to District 3.  It encompassed pilo-
tage operations on the entire Great Lakes-St. Lawrence Seaway 
System, just as had the notice-and-comment rulemaking of 
December 28, 2000. 
As described in section I.C., 
supra, Willecke attempted to 
portray pilotage-reform as a dead issue by January 30.  But, that 
attempt was not advanced credibly.  All else aside, it tends to 
be refuted absolutely by in
itiation of notice-and-comment 
rulemaking, through the Federal Register of December 28, 

2000.  It simply seems inherently illogical that such publication 
would have been initiated, only to have the Office of Great 
Lakes Pilotage abruptly reverse course little more than a month 
later.  In fact, as of January 30, the ports were so upset by the 
ongoing problems in District 1 that they boycotted the very 
meeting during which Willecke cl
aimed, without the least cor-
roboration, that the Office of
 Great Lakes Pilotage™s chief 
economist had supposedly withdr
awn further support for the 
concept papers.  I do not credit Willecke.  It seemed that he was 

making an effort to portray Halverson and the Union as having 
resurrected, through the unified pilot management proposal, a 
regulatory process that was dead
 and would not have been pur-
sued, but for their introdu
ction of that proposal. 
In fact, there is no evidence that either Halverson or the Un-
ion had submitted that proposal to the Coast Guard.  Beyond 

that, had there no longer been a perceived continuing need for 
some sort of reform throughout the entire Great Lakes-St. Law-
rence Seaway System, not simply in District 3, it seems 

unlikely that two congressmen and the assistant commandant 
for Marine Safety and Environmental Protection would so will-
ingly have met with industr
y, union representatives, and 
Halverson during February and, in the case of the newly-

arrived assistant commandant, during August.  There is no evi-
dence whatsoever that the Union, or any of its agents, had ar-
ranged for any one of those various February and August meet-
ings.  So far as the record disclo
ses, all of that was generated by 
American Great Lakes Ports.  The Union was invited to attend.  

Aside from its endorsement of 
the unified pilot management   WESTERN GREAT LAKES PILOTS ASSN
. 285
proposal, however, its role was e
ssentially that of active specta-
tor at a show being conducted 
by industry representatives. 
In sum, in view of the totality 
of the evidence, there is no ba-
sis for concluding that the Union was supporting and advocat-
ing the unified pilot management
 proposal, and its revision, for no reason other than to put Resp
ondent out of business.  More-
over, there is no nexus between
 support and advocacy for that 
proposal and continued negotiations, such that it can be said 

that the latter would be conduct
ed to achieve adoption of the 
former.  Finally, I have no doubt that Willecke, who made the 

decision to suspend bargaining, realized those pointsŠthat the 
Union was not trying to put Re
spondent out of business, and that neither meaningful bargaining nor effective representation 
of unit employees would be somehow compromised by any 
ulterior motive, such that it could be said that, during bargain-
ing, the Union would not be acting for the single-minded pur-
pose of advancing the interests 
of unit employees whom it rep-
resented.  On the other hand, while not needed to resolve the 

ultimate issue presented here, it is difficult to avoid the conclu-
sionŠand it should not go unstatedŠthat Respondent™s entire 
course of conduct seems aimed at frustrating further regulatory 
reform, by creating and advanci
ng a labor dispute as a means 
for deterring the Coast Guard from proceeding with regulatory 

change that, it was told by Respondent, involved a dispute be-
tween management and labor. 
CONCLUSION OF LAW Western Great Lakes Pilots Association has committed un-
fair labor practices affecting co
mmerce, by failing and refusing 
to continue bargaining with In
ternational Longshoremen™s As-
sociation Local 2000, Great Lakes District Council-Atlantic 
Coast District, as the exclusive collective-bargaining represen-
tative of employees in an approp
riate bargaining unit of all full-
time seasonal and nonseasonal nonpilot employees employed 
by Western Great Lakes Pilots 
Association; excluding guards, 
supervisors, and managers as de
fined by the Act, as amended, 
thereby violating Section 8(a)(5) and (1) of the Act. 
REMEDY Having concluded that Western 
Great Lakes Pilots Associa-
tion has engaged in unfair labor practices, I shall recommend 
that it be ordered to cease and desist therefrom and, further, that 
it be ordered to take certain affirmative actions to effectuate the 
policies of the Act.  With respect to the latter, it shall be or-
dered to bargain in good faith with International Longshore-
men™s Association Local 2000, Gr
eat Lakes District Council-
Atlantic Coast DistrictŠas the exclusive collective-bargaining 

representative of employees in an appropriate bargaining unit 
of all full-time seasonal and 
nonseasonal nonpilot employees 

employed by Western Great Lakes Pilots Association; exclud-
ing guards, supervisors and managers as defined by the ActŠ
on terms and conditions employme
nt and, if an understanding 
is reached, embody it in a signed agreement. 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
4                                                          
                                                                                             
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
ORDER The Respondent, Western Great 
Lakes Pilots Association, 
Superior, Michigan, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Failing and refusing to bargain collectively in good faith 
with International Longshorem
en™s Association Local 2000, 
Great Lakes District Council-Atlantic Coast District, as the 
exclusive collective-bargaining representative of employees in 
an appropriate bargaining unit of: 
All full-time seasonal and non
-seasonal non-pilot employees 
employed by Western Great Lakes Pilots Association; exclud-

ing guards, supervisors, and managers as defined by the Act, 
as amended. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 

by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain in good faith with the above-named 
labor organization, as the exclus
ive representative of all em-
ployees in the appropriate bargaining unit set forth in paragraph 

1(a) above, and embody any agreement reached in a written 
contract. (b) Within 14 days after service by the Region, post at its 
Superior, Wisconsin and DeTour Village, Michigan offices and 
places of business, copies of the attached notice marked ﬁAp-
pendix.ﬂ5  Copies of the notice on forms provided by the Re-
gional Director for Region 18, after being signed by its duly 
authorized representative, shall be posted at those offices and 
places of business by Western Gr
eat Lakes Pilots Association, 
and maintained for 60 consecutive 
days in conspicuous places, 
including all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by it to ensure that the 
notices are not altered, defaced or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, it has gone out of business or has closed its Superior or 
DeTour Village offices and places of business, or either of 
them, Western Great Lakes Pilo
ts Association shall duplicate 
and mail, at its own expense, a copy of the notice to all current 

employees and former employees employed by it at the closed 
office and place of business, or offices and places of business, 
at any time since October 13, 2000. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps it has 
taken to comply. 
 APPENDIX 
NOTICE TO 
EMPLOYEES  Board and all objections to them sh
all be deemed waived for all pur-
poses. 
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 286 
POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  WE WILL NOT 
fail and refuse to bargain and continue bargain-
ing with International Longshor
emen™s Association Local 2000, 
Great Lakes District Council-Atlantic Coast District, as the 
exclusive collective-bargaining representative of employees in 

an appropriate bargaining unit of: 
All full-time seasonal and non
-seasonal non-pilot employees 
employed by Western Great Lakes Pilots Association; exclud-
ing guards, supervisors and managers as defined by the Na-
tional Labor Relations
 Act, as amended. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain or coerce you in the exercise of your rights protected by 

the National Labor Relations Act. 
WE WILL
, upon request, bargain in good faith with the above-
named union, as the exclusive representative of our employees 
in the above-described appropria
te bargaining unit, and embody 
any agreement reached in a written contract. 
WESTERN GREAT LAKES PILOTS ASSOCIATION     